Exhibit 10.2

 

[g21ghie1qry0000001.jpg]

 

Nassim Usman, Ph.D. President & CEO

 

9 June 2020

 

Clinton Musil

 

 

Dear Mr. Musil:

We are pleased to confirm our offer of employment as Chief Financial Officer of
Catalyst Biosciences, Inc. (the “Company”). In this role, you will report
directly to Nassim Usman, Ph.D., President & CEO. Your employment will commence
on your Start Date as set forth next to your signature below.

While employed by the Company, you agree to perform your duties faithfully and
to the best of your abilities and to devote your full business efforts and time
to the Company. Except upon the prior written consent of the President & CEO,
you will not, during your employment with the Company, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with your duties and responsibilities as Chief Financial Officer or create a
conflict of interest with the Company. This consent will not be unduly withheld
by the President & CEO.  As the Company’s Chief Financial Officer, you will be a
“Section 16 officer” of the Company, subject to the provisions of Section 16 of
the Securities Exchange Act of 1934.  If you do not already have Edgar codes to
file Forms 3 and 4 with the Securities and Exchange Commission, the Company can
assist you in obtaining them.

Your base compensation will be $32,916 per month ($395,000, annualized), paid
periodically in accordance with normal Company payroll practices and subject to
the usual, required withholding. You will be eligible for a review of your
salary in in connection with the regular review of executive salaries in 2021.

You will also have the opportunity to earn an annual performance-based bonus up

 

--------------------------------------------------------------------------------

 

to 40% of your annual salary (pro-rated for 2020 based on date of hire). To
receive your bonus, you must be employed by the Company at the time the bonus is
paid.

In addition to the base salary indicated above, we are prepared to pay to you a
one- time sign-on bonus of $15,000. By signing this offer of employment, you
acknowledge and agree that, in the event that you voluntarily resign from the
Company or if your employment is involuntarily terminated for just cause (as
determined by the Company) within two years or less, you will repay 100% of the
sign-on bonus less any federal and state taxes paid on or before your departure
date.

Subject to formal approval by the Compensation Committee of the Board of
Directors after the start of your employment, you will receive stock options to
purchase 140,000 shares of common stock of Catalyst Biosciences, Inc. with an
exercise price equal to the closing price of the Company’s common stock on the
date of grant. Your options will vest over four years, with 25% vesting on the
one- year anniversary of your Start Date, and 1/48 vesting monthly thereafter.
Your option will be granted as an “inducement option” outside of the Company’s
2018 Omnibus Incentive Plan pursuant to Nasdaq rules and regulations, but will
have terms and conditions similar to options granted pursuant to the 2018
Omnibus Incentive Plan, as will be set forth in the applicable stock option
agreement.

During your employment with the Company, you will be eligible to participate in
the Company’s employee benefit plans including, but not limited to, Life,
Disability, Medical, Dental and Vision Insurance, 401(k), Section 125 Flexible
Spending Accounts. The Company reserves the right to cancel or change the
benefit plans and programs it offers to its employees at any time.

As a full-time employee, you will be eligible for paid-time-off benefits, for
such things as sick leave, vacation time or time for personal needs, in
accordance with our policies for similarly situated employees.

You will be eligible to receive stock options or other equity compensation as
determined from time to time by the Compensation Committee of the Board of
Directors.

In the event your employment with us is terminated for any reason other than
death or Disability (as defined in the relevant equity award documentation), you
will have three months following the termination of employment to exercise the
vested portion of any option grant. In the event your employment with us is
terminated due to your death or Disability, the vested portion of any option
grant may be exercised within the one-year period following the termination of
your employment. In no event may any option grant be exercised after the
expiration of its ten-year term. You should be aware that your employment with
the Company is for no specified period and constitutes “at will” employment. As
a result, you are free to terminate your

 



2

 

 



--------------------------------------------------------------------------------

 

employment at any time, for any reason or for no reason. Similarly, the Company
is free to terminate your employment at any time, for any reason or for no
reason. The at- will employment policy can only be changed by a written document
approved by the Board and signed on behalf of the Board.

Should your employment with the Company be terminated without Cause or as a
result of Constructive Termination (each as defined below), in each case after
the six-month anniversary of your Start Date and outside of the Change in
Control Protection Period (as defined below), you shall be eligible to receive
(i) severance payments, equal to the rate of base salary which you were
receiving at the time of such termination, during the period from the date of
your termination until the date that is nine (9) months after the effective date
of the termination (the “Severance Period”), which payments shall be paid during
the Severance Period (or applicable shorter period) in accordance with the
Company’s standard payroll practice following the effective date of the release
described below and which shall be subject to applicable withholding taxes, (ii)
accelerated vesting as of the time of such termination with respect to the
unvested options held by you that would have vested during the Severance Period,
and (iii) if you elect to continue your Company health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following such
termination, payment by the Company of the same portion of your monthly premium
under COBRA as it pays for active employees until the earliest of (a) the close
of the Severance Period, (b) the expiration of your continuation coverage under
COBRA or (c) the date when you become eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment.

Should your employment with the Company be terminated without Cause (as defined
below) or as a result of Constructive Termination, in each case during the six
(6) month period prior to or the eighteen (18) month period following a Change
in Control (as defined in the Company’s 2018 Omnibus Incentive Plan, as amended
from time to time) (the “Change in Control Protection Period”), you shall be
eligible to receive (i) severance payments, equal to the sum of (a) 75% of your
annual base salary determined at the rate at which you were receiving your base
salary at the time of such termination and (b) 75% of your maximum annual
performance-based bonus at the time of such termination, paid in equal
installments during the period from the date of the termination until the date
that is twelve (12) months after the effective date of the termination (the
“Post-COC Severance Period”), which payments shall be paid during the Post-COC
Severance Period (or applicable shorter period) in accordance with the Company’s
standard payroll practice following the effective date of the release described
below and which shall be subject to applicable withholding taxes, (ii) 100%
percent of any unvested options held by you will vest as of the time of such
termination, and (iii) if you elect to continue your Company health insurance
coverage under COBRA following such termination, payment by

 



3

 

 



--------------------------------------------------------------------------------

 

the Company of the same portion of your monthly premium under COBRA as it pays
for active employees until the earliest of (a) the close of the Post-COC
Severance Period, (b) the expiration of your continuation coverage under COBRA
or (c) the date when you become eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment.

Any severance benefits under this Agreement are conditioned upon your execution
of a release of claims in a form provided by the Company, and any severance
payments shall commence on the 60th day following your separation, so long as
you have signed a release that has become irrevocable during such period, with
the initial payment including payments that otherwise would have been made
during the sixty day period.

Notwithstanding anything to the contrary in this offer letter, any payment or
benefit due to you under this offer letter or otherwise will not be paid or
provided during the six (6) month period following your termination of
employment if (i) the Company determines, in its good faith judgment, that you
are a “specified” employee under Section 409A of the Internal Revenue Code and
any treasury regulations and internal revenue service guidance thereunder
(“Section 409A”) and (ii) such payments or benefits are “nonqualified deferred
compensation” for purposes of Section 409A . If the payment of any amounts are
delayed as a result of the previous sentence, any cash severance payments due to
you pursuant to this offer letter or otherwise during the first six (6) months
after your termination will accrue during such six month period and will become
payable in a lump sum payment on the date six (6) months and one (1) day
following the date of your termination. Thereafter, payments will resume in
accordance with the applicable schedule set forth in this offer letter. You
agree to work in good faith with the Company to consider amendments to this
offer letter which are necessary or appropriate to avoid imposition of any
additional tax or income recognition under Section 409A prior to the actual
payment to you of payments or benefits under this offer letter. Notwithstanding
the foregoing, this offer letter will be deemed amended, without any consent
required from you, to the extent necessary to avoid imposition of any additional
tax or income recognition pursuant to Section 409A prior to actual payments to
you under this offer letter. You and the Company agree to cooperate with each
other and to take reasonably necessary steps in this regard.

This Agreement is intended to comply with the requirements of Section 409A,
including the exceptions thereto, and shall be construed and administered in
accordance with such intent. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service
or  as  a  short-term deferral shall be excluded  from  Section 409A to the
maximum extent possible. For

 



4

 

 



--------------------------------------------------------------------------------

 

purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement in connection with a termination of employment shall only be made if
such termination of employment constitutes a "separation from service" under
Section 409A. To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (i) such expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred, (ii) no right to such reimbursement or
in-kind benefits shall be subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement,
or in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided
under  this  Agreement  comply  with  Section 409A and in no event shall the
Company, any Company affiliates, or their respective employees, officers,
directors, agents and representatives (including, without limitation, legal
counsel) be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by you on account of non-compliance with
Section 409A.

“Cause” shall mean (i) your failure to perform your assigned duties or
responsibilities as an employee of the Company after notice thereof from the
Company describing your failure to perform such duties or responsibilities, (ii)
your engaging in any act of dishonesty, fraud or misrepresentation, (iii) your
violation of any federal or state law or regulation applicable to the Company’s
business, (iv) your breach of any confidentiality agreement or invention
assignment agreement between you and the Company, or (v) your being convicted of
or entering a plea of nolo contendere to, any crime or committing any act of
moral turpitude. The determination as to whether you are being terminated for
Cause will be made in good faith by the Company and will be final and binding on
you.

“Constructive Termination” shall be deemed to occur if, without your written
consent, within 90 days following any of the conditions below, you terminate
your employment in accordance with this provision: (A) the Company’s material
breach of this Agreement resulting from the failure of the Company to require
any successor to the Company upon a Change in Control to assume the Company’s
obligations under this offer letter, (B) a material reduction or other adverse
change in your job duties, reporting relationships, responsibilities and
requirements inconsistent with your position with the Company and prior duties,
reporting relationships, responsibilities and requirements, provided that
neither a mere change in title alone nor reassignment following a Change in
Control to a position that is substantially similar to the position held prior
to the Change in Control in terms of job duties, responsibilities or
requirements shall constitute a material reduction in job

 



5

 

 



--------------------------------------------------------------------------------

 

responsibilities, or (C) the request by the Company or its successor to relocate
the principal place for performance of your Company duties to a location more
than thirty (30) miles from your then-current principal business location;
provided that (i) you have provided written notice of your intent to terminate
employment on the basis of a Constructive Termination within sixty (60) days
after the Constructive Termination condition first occurs, and (ii) the Company
fails to correct the Constructive Termination within thirty (30) days after
receipt of your written notice.

In the event that the severance and other payments or benefits provided for in
this offer letter or otherwise payable to you (i) constitute “parachute
payments” within the meaning, of Section 280G of the Code, and (ii) but for this
paragraph would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then your benefits under this offer letter shall be either

 

A.

delivered in full, or

 

B.

delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by you
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. If a reduction is required and no parachute payments constitute
nonqualified deferred compensation under Section 409A, you shall be able to
select which payments and/or benefits are reduced and the order of reduction. If
a reduction is required and any parachute payments constitute nonqualified
deferred compensation under Section 409A, the reduction shall occur in the
following order: (i) options whose exercise price exceeds the fair market value
of the optioned equity, (ii) Full Credit Payments (as defined below) that are
payable in cash, (iii) non-cash Full Credit Payments that are taxable, (iv)
non-cash Full Credit Payments that are not taxable (v) Partial Credit Payments
(as defined below) and (vi) non-cash employee welfare benefits. In each case,
reductions shall be made in reverse chronological order such that the payment or
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first payment or benefit to be reduced (with
reductions made pro-rata in the event payments or benefits are owed at the same
time). The term “Full Credit Payment” means a payment or benefit that if reduced
in value by one dollar reduces the amount of the parachute payment (as defined
in Section 280G of the Code) by one dollar. “Partial Credit Payment” means any
payment or benefit that is not a Full Credit Payment.

You understand and agree that by accepting this offer of employment, you
represent to the Company that your performance will not breach any other
agreement to which

 



6

 

 



--------------------------------------------------------------------------------

 

you are a party and that you have not, and will not during the term of your
employment with the Company, enter into any oral or written agreement in
conflict with any of the provisions of this letter or the Company’s policies.
You are not to bring with you to the Company, or use or disclose to any person
associated with the Company, any confidential or proprietary information
belonging to any former employer or other person or entity with respect to which
you owe an obligation of confidentiality under any agreement or otherwise. The
Company does not need and will not use such information. Also, we expect you to
abide by any obligations to refrain from soliciting any person employed by or
otherwise associated with any former employer.

This offer letter and the confidential information and/or inventions assignment
agreement between you and the Company represent the entire agreement and
understanding between you and the Company concerning your employment
relationship with the Company and supersede in their entirety any and all prior
agreements and understandings concerning your employment relationship with the
Company, whether written or oral. Except as specifically provided in this offer
letter, this offer letter can only be amended in a writing approved by the Board
and signed by you and a duly authorized officer of the Company. Any waiver of a
right under this offer letter must be in writing. The Company will require any
successor to all or substantially all of its assets or businesses to assume this
Agreement and perform the Company’s obligations hereunder. This offer letter
will be governed by California law.

For purposes of federal immigration laws, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided within three (3) business
days of the effective date of your employment, or your employment relationship
with the Company may be terminated.




 



7

 

 



--------------------------------------------------------------------------------

Clint, we look forward to your participation in the Company’s future success!
Sincerely,

/s/ Nassim Usman, Ph.D.

 

Nassim Usman, Ph.D.

President & Chief Executive Officer

 

Accepted and agreed to this

9th day of June, 2020

 

 

/s/ Clinton MusilJuly 1, 2020

Clinton MusilStart Date